Juvenile Court — Jury Panel A juvenile proceeding may be tried before members of the same jury panel chosen to try cases before a District Judge sitting as a court of general original jurisdiction. The Attorney General is in receipt of your letter of February 27 1969. wherein you state that you have read with some interest the provisions contained in 10 Ohio St. 1110 [10-1110] and 10 Ohio St. 1111 [10-1111] (1968), relative to a jury trial in a proceeding brought under said act. You state that you would appreciate receiving our consideration of the following question in regard to these two sections: "Whether or not a juvenile proceeding may be tried before members of the same group panel chosen to try cases before the undersigned Judge sitting as a Court of general original jurisdiction." Title 10 Ohio St. 1110 [10-1110] (1968) provides: "In hearings to determine whether a child is within the purview of this Act the child informed against, or any person interested in such child. shall have the right to demand a trial by jury, which shall be granted as in other cases, unless waived, or the judge on his own motion may call a jury to try any such case. Such jury shall consist of six (6) persons." Title 38 Ohio St. 22 [38-22] (1961), provides in pertinent part: "Said jurors, when empaneled, shall constitute a general panel for the two week period, for service as jurors in all District, Superior, Common Pleas and County Court in said county, and shall be used inter-changeably in all of the said courts. . . ." Though all the Courts listed in Section 22, above, are now integral parts of the District Courts of Oklahoma, the statutes above quoted appear to be clear and unambiguous. It is the opinion of the Attorney General your question should be answered as follows: A juvenile proceeding may be tried before members of the same jury panel chosen to try cases before your honor sitting as a Court of general original jurisdiction.  (W. J. Monroe)